DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities:  First connector should be singular rather than plural.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9-12, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being (a)(1) by Johnson et al., U.S. Patent Application Publication 2007/0005066.
Regarding claim 1, Johnson discloses a plate connector member comprising: a first tab (14) comprising a first surface (upper surface) and a first threaded aperture (42) within the first surface; a second tab (16) comprising a second surface (upper surface) and a second threaded aperture (42) within 
Regarding claim 5, Johnson discloses a plate connector member wherein the first tab is removable from the first bridging span and the second tab is removable from the first bridging span (see Figs. 1, 2, generally).  The phrase “removable” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 9, Johnson discloses a plate connector member wherein the first bridging span is connected to the second tab via a connector (50).  
Regarding claim 10, Johnson discloses a plate connector member further comprising: a bridging tab connected to the first bridging span via a second connector; a second bridging span disposed between the bridging tab and the second tab (at an intermediate bridging member which spans between two tab members; paragraph 31).  
Regarding claim 11, Johnson discloses a plate connector member wherein the second bridging span is connected to the second tab via a connector (paragraph 31).  
Regarding claim 12, Johnson discloses a plate connector member wherein the bridging tab comprises a third surface and a third threaded aperture disposed in the third surface (it is identical to the first and second tabs).  
Regarding claim 16, Johnson discloses a plate connector comprising: providing a T-slot connection insert apparatus (10) comprising a first tab (14) comprising a first surface (upper surface) and a first threaded aperture (42) within the first surface; a second tab (16) comprising a second surface (upper surface) and a second threaded aperture (42) within the second surface; and a first bridging span (12) between the first tab and the second tab, wherein the bridging span is connected to the first tab via 
Regarding claims 17, Johnson discloses a plate connector member but does not specifically disclose further comprising the steps of: removing the first bridging span from between the first tab and the second tab; and adding a second bridging span between the first tab and the second tab.  Johnson does teach that the connector members may be connected in succession a multitude of times (paragraph 31).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove a first bridging span should the bridging member break or crack, and then replace the member with a second bridging span, rather than disassembling the full structure.
Regarding claim 18, Johnson discloses a plate connector but does not disclose wherein the second bridging span has a different length than the first bridging span.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the bridging spanners with differing sizes to accommodate various structural members requiring the connecting member, and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 19, Johnson discloses a plate connector member but does not specifically disclose removing the first tab from the first bridging span; and adding a third tab to the first bridging 
Regarding claim 20, Johnson discloses a plate connector member but does not disclose wherein the third tab comprises a different sized threaded aperture than the first tab.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize tabs having differing sized openings to increase the versatility of the connector by allowing for components of differing sizes to be connected via the connecting member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., U.S. Patent Application Publication 2007/0005066.
Regarding claim 2, Johnson discloses a plate connector member, but does not disclose wherein the first connector is a rivet.  It would have been obvious to one having ordinary skill in the art before 
Regarding claim 3, Johnson discloses a plate connector member, but does not disclose it is further comprising: a first pin disposed within a first aperture on a side of the first tab, the first pin further disposed within a second aperture on a side of the first bridging span.  Johnson does teach a dimple (48) on a side of the first tab (Fig. 2) aligned with aperture (36).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an aperture rather than a dimple so that a pin may be used to securely keep the components aligned properly during use.
Regarding claim 4, the prior art as modified discloses a plate connector member wherein the first pin is capable of being removed from at least one of the first aperture and the second aperture (in some manner).  The phrase “removable” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., U.S. Patent Application Publication 2007/0005066 in view of Leidescher, U.S. Patent Application Publication 2018/0283603.
Regarding claim 6, Johnson discloses a plate connector member but does not disclose it is further comprising: a first magnet disposed in a location selected from the group consisting of a side of the first tab and a side of the first bridging span.  Leidescher teaches a magnetic connection in a plate connecting member (paragraph 36).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a magnetic connection between the components to further secure them together.
Regarding claim 7, Johnson discloses a plate connector member but does not disclose it is further comprising: a first magnet disposed in a side of the first tab; and a magnetically attractive material disposed in a side of the first bridging span.  Leidescher teaches a magnetic connection in a plate connecting member (paragraph 36).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a magnetic connection between the components, one having a magnet disposed within and the other component being of a material which is magnetic in order for the magnet to work, to further secure the two components together.
Regarding claim 8, the prior art as modified discloses a plate connector member wherein the magnetically attractive material disposed in the side of the first bridging span is selected from the group consisting of a metal and a permanent magnet (inherently, as the magnet would be useless otherwise).  
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., U.S. Patent Application Publication 2007/0005066 in view of Sparks, U.S. Patent 2,549,397.
Regarding claim 13, Johnson discloses a plate connector member but does not disclose it is further comprising: a spring-loaded ball plunger disposed on a bottom surface of the apparatus.  Sparks teaches a spring actuated ball plunger (col. 2, lines 52-53).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such a mechanism to further aid in the ease of assembly of the members.
Regarding claim 14, the prior art as modified discloses a plate connector member but does not specifically disclose wherein the spring-loaded ball plunger extends from a bottom surface of the first tab.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the mechanism on a bottom surface of the first tab to hold the members in place.
Regarding claim 15, the prior art as modified discloses a plate connector member but does not disclose wherein the spring-loaded ball plunger extends from a bottom surface of the first bridging span.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633